



Exhibit 10.12        


SEVENTH AMENDMENT TO CREDIT AGREEMENT
SEVENTH AMENDMENT (this “Amendment”), dated as of May 7, 2019, to the Term Loan
Credit Agreement dated as of June 30, 2015 (as amended, supplemented, amended
and restated or otherwise modified from time to time, including by this
Amendment, the “Credit Agreement”), among Horizon Global Corporation (the
“Borrower”), the several banks and other financial institutions party hereto
(the “Lenders”), and JPMorgan Chase Bank, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”).
W I T N E S S E T H :
WHEREAS, the parties hereto are parties to the Credit Agreement; and
WHEREAS, the Borrower and the Required Lenders wish to amend the Credit
Agreement as described herein.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained and for other good and valuable consideration, the receipt of
which is hereby acknowledged, the parties hereto, which include all Loan Parties
as of the date hereof, agree as follows:
SECTION 1.DEFINITIONS. Unless otherwise defined herein, capitalized terms which
are defined in the Credit Agreement are used herein as therein defined.
SECTION 2.AMENDMENTS. Section 2.10(b) of the Credit Agreement is hereby amended
and restated as follows:


“(b)    In addition to the scheduled repayments specified in Section 2.10(a)
above, the Borrower shall repay the Loans prior to May 15, 2020 in an aggregate
principal amount of not less than $100,000,000 from the Net Proceeds of sales or
dispositions permitted under Section 6.05(j), Qualified Borrower Preferred Stock
or issuance of Indebtedness permitted under Section 6.01(a)(xxv).”
SECTION 3.CONDITIONS PRECEDENT. This Amendment shall become effective as of the
date of the satisfaction or waiver of each of the conditions precedent set forth
in this Section 3.
(a)Execution and Delivery. The Administrative Agent shall have received
originals, facsimiles or copies in .pdf format unless otherwise specified, of
counterparts of this Amendment duly executed by each Loan Party, the Required
Lenders, and the Administrative Agent.
(b)No Default. Both prior to and after giving effect to this Amendment, no
Default or Event of Default shall have occurred and be continuing on the date
hereof.


For the purpose of determining compliance with the conditions specified in this
Section 3, each Lender that has signed this Amendment shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 3.


SECTION 4.CONTINUING EFFECT. Except as expressly amended, waived or modified
hereby, the Loan Documents shall continue to be and shall remain in full force
and effect in accordance with their respective terms. This Amendment shall not
constitute an amendment, waiver or modification of any provision of any Loan
Document not expressly referred to herein and shall not be construed as an
amendment, waiver or modification of any action on the part of the Borrower or
the other Loan Parties that would require an amendment, waiver or consent of the
Administrative Agent or the Lenders except as expressly stated herein, or be
construed to indicate the willingness of the Administrative Agent or the Lenders
to further amend, waive or modify any provision of any Loan Document amended,
waived or modified hereby for any other period, circumstance or event. Except as
expressly modified by this Amendment, the Credit Agreement and the other Loan
Documents are ratified and confirmed and are, and shall continue to be, in full
force and effect in accordance with their respective terms. Except as expressly
set forth herein, each Lender and the Administrative Agent reserves all of its
rights, remedies, powers and privileges under the Credit Agreement, the other
Loan Documents, applicable law and/or equity. Any reference to the “Credit
Agreement” in any Loan Document or any related documents shall be deemed to be a
reference to the Credit Agreement as amended by this Amendment and the term
“Loan Documents” in the Credit Agreement and the other Loan Documents shall
include this Amendment.





--------------------------------------------------------------------------------





SECTION 5.GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.
SECTION 6.SUCCESSORS AND ASSIGNS. This Amendment shall be binding upon and inure
to the benefit of the Borrower, the other Loan Parties, the Administrative
Agent, the other Agents and the Lenders, and each of their respective successors
and assigns, and shall not inure to the benefit of any third parties. The
execution and delivery of this Amendment by any Lender prior to the Effective
Date shall be binding upon its successors and assigns and shall be effective as
to any Loans or Commitments assigned to it after such execution and delivery.
SECTION 7.ENTIRE AGREEMENT. This Amendment, the Credit Agreement and the other
Loan Documents represent the entire agreement of the Loan Parties, the
Administrative Agent, the Agents, the Lenders and the Lenders, as applicable,
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent, any other Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the Credit Agreement or the
other Loan Documents.
SECTION 8.LOAN DOCUMENT. This Amendment is a Loan Document executed pursuant to
the Credit Agreement and shall (unless otherwise expressly indicated herein) be
construed, administered and applied in accordance with the terms and provisions
of the Credit Agreement.
SECTION 9.COUNTERPARTS. This Amendment may be executed by the parties hereto in
any number of separate counterparts and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. An executed signature
page of this Amendment may be delivered by facsimile transmission or electronic
PDF of the relevant signature page hereof.
SECTION 10.HEADINGS. Section headings used in this Amendment are for convenience
of reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.




[remainder of page intentionally left blank]









--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first written
above.


 
HORIZON GLOBAL CORPORATION
 
as the Borrower
 
By: /s/ Jay Goldbaum
 
Name: Jay Goldbaum
 
Title: General Counsel, Chief Compliance Officer
 
and Corporate Secretary







 
JPMORGAN CHASE BANK, N.A., as
 
Administrative Agent
 
By: /s/ Krys Szremski
 
Name: Krys Szremski
 
Title: Executive Director
 
 







 
CORRE OPPORTUNITIES QUALIFIED MASTER FUND, LP, as a Lender
 
 
 
By: /s/ John Barrett
 
Name: John Barrett
 
Title: Authorized Signatory
 
 



 
CORRE OPPORTUNITIES II MASTER FUND, LP,
 
as a Lender
 
By: /s/ John Barrett
 
Name: John Barrett
 
Title: Authorized Signatory
 
 



 
CORRE HORIZON FUND, LP,
 
as a Lender
 
By: /s/ John Barrett
 
Name: John Barrett
 
Title: Authorized Signatory
 
 







[Signature Page to Seventh Amendment]





--------------------------------------------------------------------------------





 
ATRIUM VIII
 
MADISON PARK FUNDING X, LTD.
 
MADISON PARK FUNDING XI, LTD.
 
MADISON PARK FUNDING XII, LTD.
 
MADISON PARK FUNDING XIII, LTD.
 
MADISON PARK FUNDING XIV, LTD.
 
MADISON PARK FUNDING XV, LTD.
 
MADISON PARK FUNDING XVI, LTD.
 
MADISON PARK FUNDING XVII, LTD.
 
MADISON PARK FUNDING XVIII, LTD.
 
MADISON PARK FUNDING XX, LTD.
 
MADISON PARK FUNDING XXI, LTD.
 
MADISON PARK FUNDING XXII, LTD.
 
MADISON PARK FUNDING XL, LTD.
 
MADISON PARK FUNDING XLI, LTD.
 
MADISON PARK FUNDING XLIII, LTD.
 
ONE ELEVEN FUNDING I, LTD.
 
ONE ELEVEN FUNDING II, LTD.
 
 
 
By: Credit Suisse Asset Management, LLC, as portfolio manager
 
 
 
BENTHAM HIGH YIELD FUND
 
 
 
By: Credit Suisse Asset Management, LLC, as agent (sub-advisor) for Challenger
Investment Services Limited, the Responsible Entity for Bentham High Yield Fund
 
 
 
CREDIT SUISSE FLOATING RATE HIGH INCOME FUND
 
CREDIT SUISSE STRATEGIC INCOME FUND
 
 
 
By: Credit Suisse Asset Management, LLC, as investment advisor
 
 
 
THE CITY OF NEW YORK GROUP TRUST
 
 
 
By: Credit Suisse Asset Management, LLC, as its manager
 
as Lenders
 
By: /s/ Thomas Flannery
 
Name: Thomas Flannery
 
Title: Managing Director
 
 















[Signature Page to Seventh Amendment]





--------------------------------------------------------------------------------





 
CREDIT SUISSE NOVA (LUX)
 
 
 
By: Credit Suisse Asset Management, LLC or Credit Suisse Asset Management
Limited, each as a Co-Investment Adviser to Credit Suisse Fund Management S.A.,
management company for Credit Suisse Nova (Lux)
 
 
 
MADISON PARK FUNDING XIX, LTD.
 
MADISON PARK FUNDING XXIII, LTD.
 
MADISON PARK FUNDING XXIV, LTD.
 
MADISON PARK FUNDING XXV, LTD.
 
 
 
By: Credit Suisse Asset Management, LLC, as collateral manager





 
DOLLAR SENIOR LOAN FUND, LTD.
 
DOLLAR SENIOR LOAN FUND II, LTD.
 
RENAISSANCE INVESTMENT HOLDINGS LTD.
 
By: Credit Suisse Asset Management, LLC, as investment manager
 
 
 
DAVINCI REINSURANCE LTD.
 
By: Credit Suisse Asset Management, LLC, as investment manager for DaVinci
Reinsurance Holdings, Ltd., the owner of DaVinci Reinsurance Ltd.



 
KP FIXED INCOME FUND
 
 
 
By: Credit Suisse Asset Management, LLC, as Sub-Adviser for Callan Associates
Inc., the Adviser for the KP Funds, the Trust for KP Fixed Income Fund
 
as Lenders
 
By: /s/ Thomas Flannery
 
Name: Thomas Flannery
 
Title: Managing Director



 
NEWPORT GLOBAL CREDIT FUND LP,
 
as Lender
 
By: /s/ Anthony L. Longi, Jr.
 
Name: Anthony L. Longi, Jr.
 
Title: COO, Newport Global Advisers LP



 
NEWPORT GLOBAL OPPORTUNITIES FUND I-A LP,
 
as a Lender
 
By: /s/ Anthony L. Longi, Jr.
 
Name: Anthony L. Longi, Jr.
 
Title: COO, Newport Global Advisers LP



[Signature Page to Seventh Amendment]





--------------------------------------------------------------------------------









 
FIDELITY NATIONAL TITLE INSURANCE COMPANY,
 
as a Lender
 
By: /s/ Anthony L. Longi, Jr.
 
Name: Anthony L. Longi, Jr.
 
Title: COO, Newport Global Advisers LP



 
COMMONWEALTH LAND TITLE INSURANCE COMPANY,
 
as a Lender
 
By: /s/ Anthony L. Longi, Jr.
 
Name: Anthony L. Longi, Jr.
 
Title: COO, Newport Global Advisers LP



 
SOLUS SENIOR HIGH INCOME FUND LP,
 
as a Lender
 
 
 
By: Solus Alternative Asset Management LP, its Investment Advisor
 
 
 
By: /s/ Gordon J. Yeager
 
Name: Gordon J. Yeager
 
Title: Executive Vice President



 
PW FOCUS FUND LLC,
 
as a Lender
 
 
 
By: Parkwood LLC, Managing Member
 
 
 
By: /s/ Karen A. Vereb
 
Name: Karen A Vereb
 
Title: Secretary

 
By: /s/ Mark A. Madeja
 
Name: Mark A. Madeja
 
Title: Vice President



 
SIMON CHARITABLE PRIVATE LLC,
 
as a Lender
 
 
 
By: /s/ Karen A. Vereb
 
Name: Karen A Vereb
 
Title: Secretary





[Signature Page to Seventh Amendment]





--------------------------------------------------------------------------------





 
By: /s/ Mark A. Madeja
 
Name: Mark A. Madeja
 
Title: Vice President



 
SIMON MARKETABLE, L.P.
 
as a Lender
 
 
 
By: Parkwood LLC, General Partner
 
 
 
By: /s/ Karen A. Vereb
 
Name: Karen A Vereb
 
Title: Secretary

 
By: /s/ Mark A. Madeja
 
Name: Mark A. Madeja
 
Title: Vice President



 
ULYSSES PARTNERS, L.P.
 
as a Lender
 
By: /s/ Joshua Nash
 
Name: Joshua Nash LLC, a General Partner
 
Title: Joshua Nash, its Member



 
Crown Point CLO II Ltd.
 
Crown Point CLO III, Ltd.
 
as a Lender
 
By: /s/ Sajedur Rahman
 
Name: Sajedur Rahman
 
Title: Authorized Signatory











































[Signature Page to Seventh Amendment]





